Citation Nr: 9916185	
Decision Date: 06/14/99    Archive Date: 06/21/99

DOCKET NO.  96-13 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1. Entitlement to service connection for fatigue due to an 
undiagnosed illness.

2. Entitlement to service connection for memory loss due to 
an undiagnosed illness.

3. Entitlement to service connection for numbness of the 
right side of face due to an undiagnosed illness.

4. Entitlement to service connection for numbness of both 
arms due to an undiagnosed illness.

5. Entitlement to service connection for multiple chemical 
sensitivities due to an undiagnosed illness.

6. Entitlement to service connection for diarrhea as due to 
an undiagnosed illness.

7. Entitlement to service connection for swelling as due to 
an undiagnosed illness.

8. Entitlement to an evaluation in excess of 20 percent for 
arthralgias of unknown etiology.

9. Entitlement to an evaluation in excess of 10 percent for 
depression, psychophysiological insomnia and alcohol 
abuse.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from August 1971 to August 
1974 and from January 1975 to January 1992.  His active 
service included service in the Southwest Asia area of 
operations from December 1990 to June 1991.  This matter is 
before the Board of Veterans' Appeals (Board) on appeal from 
rating decisions by the Department of Veterans Affairs (VA) 
Regional Office in Louisville, Kentucky and the VA Medical 
and Regional Office Center (RO) in Wichita, Kansas. 

The issues of entitlement to an evaluation in excess of 20 
percent for arthralgias of unknown etiology and entitlement 
to an evaluation in excess of 10 percent for depression, 
psychophysiological insomnia and alcohol abuse are addressed 
in the remand at the end of this action.


FINDINGS OF FACT

1.  The claim of entitlement to service connection for 
fatigue due to an undiagnosed illness is not plausible.

2.  The claim of entitlement to service connection for memory 
loss due to an undiagnosed illness is not plausible.

3.  The claim of entitlement to service connection for 
numbness of the right side of the face due to an undiagnosed 
illness is not plausible.

4.  The claim of entitlement to service connection for 
multiple chemical sensitivities due to an undiagnosed illness 
is not plausible.

5.  The veteran has chronic numbness of the arms which is not 
the result of a diagnosed illness.

6.  The veteran has chronic diarrhea which is not the result 
of a diagnosed illness.

7.  The veteran has chronic swelling which is not the result 
of a diagnosed illness.


CONCLUSIONS OF LAW

1.  The veteran has not submitted evidence of a well-grounded 
claim for service connection for fatigue due to an 
undiagnosed illness.  38 U.S.C.A. § 5107 (West 1991).

2.  The veteran has not submitted evidence of a well-grounded 
claim for service connection for memory loss due to an 
undiagnosed illness.  38 U.S.C.A. § 5107.

3.  The veteran has not submitted evidence of a well-grounded 
claim for service connection for numbness of the right side 
of the face due to an undiagnosed illness.  38 U.S.C.A. § 
5107.

4.  The veteran has not submitted evidence of a well-grounded 
claim for service connection for multiple chemical 
sensitivities due to an undiagnosed illness.  38 U.S.C.A. § 
5107.

5.  The criteria for establishing entitlement to service 
connection for numbness of the arms due to an undiagnosed 
illness have been met.  38 U.S.C.A. §§ 1117, 5107(a) (West 
1991); 38 C.F.R. § 3.317 (1998).

6.  The criteria for establishing entitlement to service 
connection for diarrhea due to an undiagnosed illness have 
been met.  38 U.S.C.A. §§ 1117, 5107(a); 38 C.F.R. § 3.317.

7.  The criteria for establishing entitlement to service 
connection for swelling due to an undiagnosed illness have 
been met. 38 U.S.C.A. §§ 1117, 5107(a); 38 C.F.R.      § 
3.317.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service-connected compensation may be paid to a Persian Gulf 
Veteran who exhibits objective indications of chronic 
disability resulting from an illness or combination of 
illnesses manifested by one or more of signs or symptoms such 
as those listed below.  The symptoms must be manifest to a 
degree of 10 percent or more not later than December 31, 
2001.  By history, physical examination and laboratory tests, 
the disability cannot be attributed to any known clinical 
diagnosis.  Objective indications of chronic disability 
include both "signs" in the medical sense of objective 
evidence perceptible to an examining physician, and other, 
non-medical indicators that are capable of independent 
verification.  Disabilities that have existed for 6 months or 
more and disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period will be 
considered chronic.  The signs and symptoms which may be 
manifestations of an undiagnosed illnesses include, but are 
not limited to: (1) fatigue, (2) signs or symptoms involving 
the skin, (3) headaches, (4) muscle pain, (5) joint pain, (6) 
neurologic signs or symptoms, (7) neuropsychological signs or 
symptoms, (8) signs or symptoms involving the respiratory 
system (upper or lower), (9) sleep disturbance, (10) 
gastrointestinal signs or symptoms, (11) cardiovascular signs 
or symptoms, (12) abnormal weight loss, or (13) menstrual 
disorders.  38 C.F.R. § 3.317.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter Court) has stated repeatedly that 
38 U.S.C.A. § 5107(a) unequivocally places an initial burden 
on a claimant to produce evidence that a claim is well 
grounded.  See Grivois v. Brown, 6 Vet. App. 136 (1994); 
Grottveit v. Brown, 5 Vet. App. 91, at 92 (1993); Tirpak v. 
Derwinski, 2 Vet. App. 609, at 610-611 (1992).  A well 
grounded claim is a plausible claim, one which is meritorious 
on its own or capable of substantiation.  Such a claim need 
not be conclusive but only possible to satisfy the initial 
burden of § 5107(a).  Epps v. Gober, 126 F.3d 1464 (1997).

The veteran's service medical records dated from October 1984 
to February 1985 reveal complaints of paresthesias of the 
right arm and right face, status post right clavicle 
fracture.  The diagnoses included rule out thoracic outlet 
syndrome and rule out hemisensory deficit.  A July 1991 
service medical record indicates that during the veteran's 
participation in Operation Desert Storm he was exposed to 
pyridostigmine bromide tablets and that he was exposed to the 
toxic fumes of burning oil well fires.  The November 1991 
retirement examination report does not indicate the presence 
of any disabilities.

A July 1993 statement from Larry E. Johnson, M.D., indicates 
that the veteran's complaints included numbness and that the 
veteran should be screened by VA for exotic problems related 
to his service in the Persian Gulf.

On VA neurological examination in August 1993, the examiner 
noted that the veteran had right arm and face numbness in 
December 1984, for which no diagnosis could be made.  
Thoracic outlet syndrome was considered and the numbness 
resolved within one year.  The veteran stated that he no 
longer experienced facial numbness.  Examination revealed the 
veteran to have 25 to 50 percent reduction in sharp sense 
appreciation of the left dorsal forearm.  The examiner noted 
that the only neurologic abnormalities were decreased 
sensation of the left forearm and absent right ankle jerk.  
The examiner noted that those findings suggested peripheral 
neuropathy.

The veteran was afforded a VA examination in January 1995.  
He complained of mild forgetfulness for the previous two 
years.  The veteran reported no history of head trauma, 
headache, dizziness, loss of consciousness, or seizures.  The 
veteran was working as a surveyor of oil and gas pipelines.  
He was doing well at work and had no history of getting lost 
in town.  The veteran complained of episodic numbness and 
tingling of the fourth and fifth fingers, more prominent on 
the right than on the left hand.  The numbness radiated 
medially to both forearms.  There was no association of 
muscle wasting or motor weakness.  Objectively, the veteran's 
mental status was grossly within normal limits.  Attention, 
comprehension, memory, affect and insight were grossly within 
normal limits.  The cranial nerves were within normal limits.  
Sensory examination revealed bilateral decreased sensation to 
light touch and pinprick over the fourth and fifth fingers 
and medial aspect of the forearms.  X-rays of the veteran's 
hands, knees, and spine were normal.  The diagnoses included 
bilateral ulnar neuropathy.

VA electromyogram (EMG) and nerve conduction studies (NCV) of 
the upper extremities performed in March 1995 were normal and 
revealed no evidence of ulnar neuropathy.

On VA Persian Gulf examination in March 1995 the veteran 
complained of memory loss, sleep disturbance, and fatigue.  
The examination report does not include any diagnoses.

The veteran was examined by Joseph W. Huston, M.D., in March 
1995.  The veteran reported that he had worked as an air 
hammer operator, but he had stopped because the vibrations 
bothered his hands.  The veteran reported numbness in the 
fingertips of both hands not including the thumbs.  Dr. 
Huston noted that the veteran did not have swelling of any of 
his joints.  Light touch sensation on all fingertips was 
normal.  Pinwheel testing indicated that the feeling on the 
left side was slightly duller than on the right.  Dr. Huston 
found no specific joint disease or other abnormality from his 
examination of the veteran.

A February 1995 VA electroencephalogram was unremarkable.

The veteran underwent a neuropsychological assessment at The 
Rehabilitation Institute in March 1995.  Tests of memory 
revealed immediate recall of contextual verbal information to 
fall within the bottom range of average, with delayed recall 
suggestive of moderate impairment.  However, immediate and 
delayed recall of visual spatial information was intact and 
fell within the above average range, with improvement in 
performance noted following a brief delay.  The examiner 
noted that the veteran's complaints of memory loss were not 
consistent with the test findings.  The veteran mainly 
complained of difficulty in recalling where things were and 
in losing things.  However, visual-spatial memory was quite 
functional.  Moreover, the degree of impairment noted in 
delayed recall of verbal information was significantly lower 
than would be anticipated given the absence of other 
significant clinical findings.  The diagnosis was pain 
condition and psychological factors related to general 
medical condition.

A June 1995 outpatient treatment record from an Army hospital 
reveals that the veteran had a swollen left hand.  The 
assessment included arthritis of the hands.  In June 1995 the 
veteran reported a reaction to Naprosyn medication.

Lay statements were received from the veteran's mother, 
spouse and a coworker in July 1995.  The veteran's mother 
stated that veteran developed pain in the hands due to 
service.  The veteran's spouse stated that the veteran's 
service in the Persian Gulf war resulted in pain in the 
hands, knees, hips and shoulders.  She further stated that 
medications were not helpful to the veteran and resulted in 
side effects.  She reported that the veteran had swelling of 
the hands.  The coworker stated that on several occasions he 
noticed that the veteran had swelling of the left hand at the 
end of a workday.  On one occasion he noticed that both the 
veteran's hands and his right foot were swollen.

The veteran was examined by a physician at Environmental 
Medicine in March 1996.  The veteran reported swelling of the 
hands and memory loss.  The examination report does not 
contain any diagnoses.  A blood test indicated an elevated 
IgA antibody level consistent with excess intestinal yeast.  
IgG and IgM antibody levels were normal.

The veteran and his spouse appeared before a hearing officer 
in May 1996.  The veteran testified to having joint pain, 
especially in the hands.  He stated that he had a great deal 
of short-term memory loss.  He thought that the memory loss 
began in 1992.

The veteran's spouse submitted another statement in August 
1996.  She reported that the veteran had severe swelling of 
his feet and lower legs after an insect bite.  She also 
reported that the veteran reacted to exposure to bug spray 
and to crop dusting chemicals, each time resulting in swollen 
hands.

An August 1996 VA record indicates that the veteran was seen 
by a VA psychologist.  She stated that a comprehensive 
evaluation indicated that no organic etiology was suspected 
for memory difficulties.

The veteran was admitted to a VA medical center in August 
1996 for a Persian Gulf examination.  The veteran reported 
that he had had swelling of the hands, knees and feet since 
1994.  He claimed that he had developed bad reactions to all 
the medications that he had been prescribed.  His complaints 
included headaches, insomnia, and memory loss.  He reported 
that he had a solid stool in the morning and then five or six 
loose stools after that.  The veteran's stool was negative 
for ova, parasites, salmonella, shigella and clostridium 
difficile.  During the veteran's hospitalization the loose 
stools resolved.  There was no evidence of an organic 
rheumatic disease.  EMG and NCV's were normal, without any 
indication of peripheral or ulnar neuropathy.  He was treated 
with Zostrix cream which did seem to help with the pain and 
swelling of the hands.

By rating action in March 1997 the veteran was granted 
service connection for arthralgias and depression due to 
undiagnosed illness.

In November 1997, the veteran again appeared before a hearing 
officer.  The veteran testified that he began to experience 
fatigue about a year after he returned from the Persian Gulf.  
He reported that he began to experience memory loss in the 
fall of 1992.  He stated that he was examined for memory loss 
and depression at a VA facility in 1993.  He had not been 
examined for memory loss since that time because his joint 
condition had worsened and become more serious.  The veteran 
testified that beginning in December of 1991 his hands became 
numb while he was holding the steering wheel of his pickup 
truck.  The veteran stated that he had developed multi-
chemical sensitivities.  He reported that he was sensitive to 
foods with preservatives, resulting in diarrhea and vomiting.  
He also reported sensitivity to household products, perfumes, 
bug sprays, and hair sprays.  The veteran stated that he only 
had diarrhea when exposed to the chemicals for which he was 
sensitive.  His swelling of the hands occurred due to 
exposure to chemicals or to extensive use of the hands.  

The veteran was afforded a VA Persian Gulf examination in 
November 1997.  The veteran reported numerous chemical 
sensitivities which resulted in tingling and numbness in the 
right arm, with radiation to other areas.  Examination of the 
upper extremities revealed no edema.  The impression included 
suggestive undifferentiated somatoform disorder, possible 
carpal tunnel syndrome, right greater than left, and 
psychophysiologic sleep disturbance.

VA neurological examination in February 1998 revealed no 
swelling of the upper extremities.  There was patchy loss to 
pinprick over both distal upper extremities in no clear 
dermatomal distribution.  The diagnoses included questionable 
bilateral carpal tunnel syndrome and possible bilateral ulnar 
neuropathy.  Both possible syndromes were noted to be rather 
minor and non-disabling if present at all.  The examiner also 
noted that there were questionable chemical sensitivities and 
that there was probable psychiatric disorder with 
somatization.

I.  Fatigue

The veteran claims that he experiences fatigue as a result of 
his service in Operation Desert Storm.  The veteran 
complained of fatigue on VA Persian Gulf examination in March 
1995 and again at his hearing in November 1997.  However, 
none of the service medical records and none of the post 
service medical records note any objective indications of 
fatigue.  None of the medial records contain a diagnosis or 
impression of fatigue.

The statements of the veteran to the effect that he has 
fatigue as a result of Persian Gulf service are not 
sufficient to well ground his claim since lay persons are not 
competent to render opinions requiring medical expertise.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).

There is no objective evidence of a current disability 
manifested by fatigue, and a well-grounded claim requires 
existence of a current disability.  Accordingly, the Board 
finds that the veteran has not submitted evidence of a well-
grounded claim, and his claim for service connection for 
fatigue due to an undiagnosed illness must be denied.  See 
also VAOPGCPREC 04-99 (Objective indications of a chronic 
disability during the presumptive period required for a well-
grounded claim for service connection for disability due to 
an undiagnosed illness).



II.  Memory Loss

While the veteran has testified that he has memory loss as a 
result of Persian Gulf service, his testimony and written 
statements to that effect are not sufficient to well ground 
his claim since lay persons are not competent to render 
opinions requiring medical expertise.  See Espiritu.  The 
veteran's service medical records do not indicate that the 
veteran ever experienced memory loss in service.  The 
veteran's hearing testimony and the post service medical 
records reveal complaints of memory loss.  However, the 
medical evidence of record is negative for any finding of 
memory loss.  Private medical records reveal that the veteran 
was specifically tested for memory loss in March 1995 and he 
was not found to have memory loss.  The examiner noted that 
test results were not consistent with memory loss.  Since 
there is no objective evidence that the veteran has a memory 
loss disability, the Board finds that the veteran has not 
submitted evidence of a well-grounded claim and his claim for 
service connection for memory loss due to an undiagnosed 
illness must be denied.

III.  Numbness of the Right Side of the Face.

The veteran's service medical records reveal that the veteran 
experienced numbness of the right side of the face during 
service.  However, this numbness of the right side of the 
face must have been acute and transitory in nature since no 
disability of the face was noted on discharge from service 
and none of the post service medical records reveal that the 
veteran experienced numbness of the right side of the face.  
Furthermore, on VA neurological examination in August 1993 
the veteran stated that he no longer experienced facial 
numbness.  Since there is no objective evidence of a current 
disability manifested by facial numbness, his claim for 
service connection for numbness of the right side of the face 
due to an undiagnosed illness is not well grounded and must 
be denied.




IV.  Multiple Chemical sensitivities

The veteran has made frequent assertions that he is sensitive 
to all sorts of chemicals, including preservatives in food, 
perfumes, and bug sprays.  He has claimed to have swelling, 
tingling, diarrhea and other symptoms due to chemical 
sensitivities.  He maintains that he developed chemical 
sensitivities due to his service in Southwest Asia.  However, 
these statements are not sufficient to well ground the 
veteran's claim since lay persons are not competent to render 
opinions requiring medical expertise.  See Espiritu.

A review of the medical evidence of record does not reveal 
objective evidence of chemical sensitivity.  No chemical 
sensitivity was noted when the veteran was an inpatient for 
11 days in August 1996 for a Persian Gulf examination.  Since 
there is no objective evidence that the veteran experiences 
multiple chemical sensitivities at all, the Board finds that 
the veteran has not submitted evidence of a well-grounded 
claim and his claim for service connection for memory loss 
due to an undiagnosed illness must be denied.

V.  Miscellaneous 

Although the Board has considered and denied the claims for 
service connection for fatigue, memory loss, numbness of the 
right side of the face, and for multiple chemical 
sensitivities on grounds different from that of the RO, that 
is, whether these claims are well grounded rather than 
whether the veteran is entitled to prevail on the merits, the 
veteran has not been prejudiced by the Board's decision.  In 
assuming that these claims were well grounded, the RO 
accorded the veteran greater consideration than his claims 
warranted under the circumstances.  See Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993).  To remand this case to the 
RO for consideration of the issue of whether the veteran's 
claims are well grounded would be pointless, and in light of 
the law cited above, would not result in a determination 
favorable to the veteran.  VAOPGCPREC 16-92 (O.G.C. Prec. 16-
92).

VI.  Numbness of the Arms

The post service medical records reveal complaints of 
numbness of the forearms, particularly on the left forearm.  
VA examiners have noted the veteran to have decreased 
sensation to light touch over the medial aspect of the 
forearms.  A diagnosis of bilateral ulnar neuropathy was made 
on VA examination in January 1995.  However, EMG and NCV 
tests performed by VA in March 1995 revealed no evidence of 
ulnar neuropathy.  Tests on VA inpatient treatment in August 
1996 also revealed no indication of ulnar neuropathy.  Since 
the later medical evidence reveals that the veteran does not 
have ulnar neuropathy, since there is objective evidence that 
the veteran experiences chronic numbness of the forearms, and 
since the numbness of the arms has not been confirmed to be 
due to a diagnosed illness, the Board finds that the veteran 
meets the requirements for service connection for numbness of 
the arms due to undiagnosed illness.

VII.  Diarrhea

The veteran has made numerous contentions that he has 
experienced diarrhea since serving in Southeast Asia.  He has 
related this claimed disability to his chemical sensitivity 
and to service in Southeast Asia in general.  August 1996 VA 
inpatient treatment records indicate that the veteran's loose 
stools resolved during the course of his hospitalization.  
Since the record reveals objective evidence of the loose 
stools, since no intervening cause has been identified, and 
since the veteran's diarrhea has not been attributed to a 
diagnosed illness, the Board finds that service connection 
for loose stools due to undiagnosed illness is warranted.

VIII.  Swelling

The veteran has complained of swelling of the hands, knees 
and feet since 1994.  The veteran's spouse and a coworker 
have both confirmed that they have seen the veteran with 
swollen hands and feet.  A June 1995 outpatient treatment 
record confirms objective evidence of left hand swelling.  
While that record attributed the swelling of the veteran's 
hands to arthritis, the medical evidence of record reveals 
that the veteran does not have arthritis.  The Board further 
notes that the veteran was successfully for swelling of the 
hands while receiving inpatient treatment at a VA facility in 
August 1996.  Consequently, there is objective evidence of 
swelling of the hands.  Furthermore, there are lay statements 
indicating that the veteran has experienced swelling of the 
hands and feet.  The Board further notes that the swelling 
has not been attributed to any diagnosed illness other than 
arthritis and the medical evidence indicates that the veteran 
does not have arthritis.  Accordingly, the Board finds that 
service connection for swelling due to undiagnosed illness is 
warranted.


ORDER

Entitlement to service connection for fatigue due to an 
undiagnosed illness is denied.

Entitlement to service connection for memory loss due to an 
undiagnosed illness is denied.

Entitlement to service connection for numbness of the right 
side of face due to an undiagnosed illness is denied.

Entitlement to service connection for multiple chemical 
sensitivities due to an undiagnosed illness is denied.

Entitlement to service connection for numbness of both arms 
due to an undiagnosed illness is granted.

Entitlement to service connection for diarrhea due to an 
undiagnosed illness is granted.

Entitlement to service connection for swelling due to an 
undiagnosed illness is granted.
REMAND

The Board notes that by rating action of February 1997, 
service connection and a 20 percent evaluation were granted 
for arthralgias of unknown etiology and service connection 
and a 10 percent evaluation were granted for depression and 
psychophysiological insomnia with alcohol abuse.  In response 
to the veteran's notice of disagreement with respect the 
evaluations assigned for these disabilities, a statement of 
the case was issued in April 1998.  These issues were 
subsequently addressed by the representative in written 
argument submitted in December 1998.  The record reflects 
that the veteran has not been provided a statement of the 
case addressing whether he has submitted a timely substantive 
appeal with respect to these issues.

In light of these circumstances, the case is REMANDED to the 
RO for the following actions:

The veteran should be provided a 
statement of the case addressing 
whether he has submitted a timely 
substantive appeal with respect to 
the February 1997 rating decision 
evaluating his arthralgias of 
unknown etiology and depression and 
psychophysiological insomnia with 
alcohol abuse.  The veteran should 
be informed of the requirements to 
perfect an appeal. 

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.


		
	SHANE A. DURKIN 
	Member, Board of Veterans' Appeals

 

